Shaw, C. J.
This is not a question of mere property— whether the mother or Fairbank is entitled to the earnings of the minor. But the interest of the minor is the principal thing to be considered. Commonwealth v. Hammond, 10 Pick. 274. We are relieved from the necessity of going into the question, how far the indenture is valid and binding upon the minor under the laws of Connecticut. The only question is, how far it affects the mother’s rights. And the court are all of opinion that, so far as the rights of the mother are concerned, she has relinquished them by this instrument, which operates either as a contract or an estoppel—and it is immaterial which—to prevent her from now setting up her rights. If the child should object, we should be obliged to regard the provisions of the indenture with greater care, and ascertain its legal force and effect in Connecticut, where it was made, and in which state apparently the parties had their domicil.
In all cases of this description, of the right to the custody and control of a female of an age to have a will, and a capacity to form some judgment for herself, it is the established custom of the court to ascertain the opinion or inclination of the minor. The weight of this depends on the minor’s maturity of mind and capacity to judge. We are satisfied, by an examination, that this girl is capable of judging what will best promote her own welfare, and that she came into Massachusetts on a visit; that she was taken from the friends and associates under whose care and protection she came, clandestinely and forcibly, by her mother, with some assistance; that she is strongly inclined to remain with the society of Shakers; and that they take sufficient care of her education. We are therefore of opinion that she be discharged from the custody and restraint of her mother, and be at liberty to go, if she pleases, with her guardian appointed under the laws of Connecticut.

Ordered accordingly-